DETAILED ACTION
This office action is responsive to request for continued examination filed on July 20, 2021 in this application Kassner et al., U.S. Patent Application No. 16/465,888 (Filed May 31, 2019) claiming priority to PCT/EP2017/080128 (11/22/2017) and DE102016224411 (12/07/2016) (“Kassner”).  Claim 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 were pending.  Claims 1, 8, 10, and 24 are amended.  Claims 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on July 20, 2021 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 9 of the Applicant’s Remarks (“Remarks”) stating that amendments to the claims overcome the 101 rejections, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.  The recited limitations for detecting and analyzing driving behavior and tasks based on vehicle configurations and route, as drafted, is a process that, under its broadest reasonable interpretation, covers interactions between people, such as between a driver and an observer, but for the recitation of generic computer components.  Other than reciting that the user is operating a vehicle at the time of the claimed method and the recitation of generic computer components such as “a human-machine interface” and “sensors,” Remarks at pg. 9.  For example, a “human-machine interface” might be a human observer who watches the driver and reconfigures the order of applications on the car GUI in response to observing the drivers patterns.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitations by a human observer, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea without a practical application or significantly more.
2.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that the prior art fails to teach “a plurality of repetitions of a particular operator action,” examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Ricci teaches that the recommendations are based on a variety of factors including vehicle driving operation data gathered based on repeated user patterns of behavior when driving such as “driving patterns,” the repeated use of the entertainment (“observed application preferences”), communications, navigation features as well as acceleration, braking, direction, location, miles driven, and temperature.  Ricci at ¶ 0020, 0134, 0135; id. at ¶¶ 0075, 0135, 0161 (Observed patterns of behavior used for recommendation); id. at ¶¶ 0146 – 0154.  Examiner notes that under the BRI the claimed analysis may be performed repeatedly following each individual repetition of the operator action.  Therefore, the prior art teaches a plurality of repetitions.
Remarks stating that the prior art fails to teach basing the profile data on packages the user has downloaded based on a plurality of lengths of routes, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 24.  In Ricci, a user profile is created of driver operational patterns and download history to make application suggestions based in part on the collected profile data.  Ricci at ¶ 0136.  Download history may be based on lengths of routes such as number of miles driving on the current and previous trips.  Id. at ¶ 0161.  As claimed, basing suggestions on routes larger than and on routes smaller than the average is equivalent to basing profile data on the full set of routes which Ricci discloses in the form of monitoring driver patterns.  Id. at ¶ 0136.  Therefore, the prior art teaches basing the profile data on packages the user has downloaded based on a plurality of lengths of routes.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Certain Methods of Organizing Human Activity” abstract idea without significantly more. The claim recites: “assisting a user of a transportation vehicle…detecting a behavior of the user 
That is, other than reciting that the user is operating a vehicle at the time of the claimed method, nothing in the claim elements precludes the step from practically being performed by a human observer.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitations by a human observer, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recites “analyzing a behavior of the user when operating the transportation vehicle” rather than any steps that affect the vehicle itself.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2.	Claims 2, 4, 5, 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 8, 10, 11, 13, 14, 16, 17, 19, 20, and 22 – 24 are rejected for the same reasoning as claims 1, 2, 4 – 7 supra.
4.	Claims 6, 15, and 21 contain the same abstract idea as claim 1, however they also claim “automatically installing a package of functions” which is sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit configured to detect a behavior of the user” and “evaluation unit is configured, by the input unit, to analyze the behavior of the user,” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 is rejected as being indefinite.  Claim 8 recites the phrase “the at least one device”  Kassner at claim 8 ln. 13.  It is unclear to which “at least one device” the phrase “the at least one device” is referring:  The “the at least one device” as recited in claim 8 ln. 4, or the “the at least one device,” as recited in claim 8 ln. 11.
	Claims 1 and 10 are rejected for substantially similar reasoning.  The dependent claims are rejected as depending on claims 1, 8, and 10 respectively.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 – 8, 10, 11, 13 – 17, and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, United States Patent Application Publication No. 2014/0109080 (Published April 17, 2014, filed August 9, 2013) (“Ricci”), in view of Hsu-Hoffman et al., United States Patent No. 9,858,832  (Patented January 2, 2018, filed September 27, 2013) (“Hsu-Hoffman”) and Terwilliger et al., United States Patent Application Publication No. 2018/0093623 (Patented April 5, 2018, filed October 5, 2016) (“Terwilliger”).

Claims 1, 8, and 10
With respect to claims 1, 8, and 10 Ricci teaches the invention as claimed including a method for assisting a user of a transportation vehicle, the method comprising:
detecting a behavior of the user when operating the transportation vehicle via at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including at least one of (i) a human-machine interface configured to detect at least one interaction of the user with the human-machine interface, and (ii) a hardware device including at least one of a sensor, a laser, an ultrasonic, or an optical camera configured to detect control of the transportation vehicle or guidance of the transportation of the vehicle, the guidance including longitudinal and/or transverse guidance of the transportation vehicle,…analyzing a behavior of the user when operating the transportation vehicle… the driving task including operating the transportation vehicle on an upcoming route to be traveled; and automatically generating and outputting via a user interface of the transportation vehicle or a user wireless communication terminal suggestions for at least one software package to be downloaded in response to the analysis of the behavior of the user and the constraints of the driving task.  {An in-dash vehicle application store recommends applications to a user for download into the vehicle including entertainment, navigation, and maintenance applications that the user may select and have installed.  Ricci at Abstract; id. at ¶ 0037; id. at ¶¶ 0009 – 0011; id. at ¶ 0134.  The recommendations are based on a variety of factors including vehicle driving operation data from user behavior when driving such as interaction of the user and the in-dash entertainment [human-machine interface], communications, or navigation interfaces of the vehicle as well as acceleration, braking, direction, location, and temperature.  Id. at ¶ 0020, 0133, 0134, 0135 (detect user interactions with vehicle interface sensors such as “user input” and “application selection”).  Recommendations and use of the applications may be contingent upon restrictions such as journey locations, jurisdiction, speed, occupant profiles and warnings may be presented to users when restrictions are not adhered to.  Id. at ¶¶ 0146 – 0154.}
wherein the analysis of the behavior includes an evaluation of a plurality of repetitions of a particular operator action.  {EN:  Under the BRI the claimed analysis may be performed repeatedly following each individual repetition of the operator action.  In, spite of this, Ricci teaches that the recommendations are based on a variety of factors including vehicle driving operation data gathered based on repeated user patterns of behavior when driving such as the repeated use of the entertainment, communications, navigation features as well as acceleration, braking, direction, location, miles driven, and temperature.  Ricci at ¶ 0020, 0134, 0135; id. at ¶¶ 0075, 0114, 0135, 0160, 0161 (predetermined patterns of behavior for recommendation); id. at ¶¶ 0146 – 0154.}
However, Ricci does not explicitly teach the limitation:
and detecting constraints of a driving task via at least one device included in the transportation vehicle or external to the transportation vehicle and connected to the transportation vehicle via a network connection, the at least one device including at least one of sensors, radar, satellite devices, and optical cameras; …and analyzing constraints of a driving task; {Hsu-Hoffman does teach this limitation.  Hsu-Hoffman teaches that method for recommending and allowing access to use vehicle applications, as taught in Ricci includes where the access is permitted based on analyzing driving tasks and conditions such as user inputs to vehicle input devices [sensors], location from GPS sensors, traffic, lighting, and weather.  Hsu-Hoffman at col. 1 ln 60 – col. 2 ln. 42; id. at col. 21 ll. 48 – 61 (GPS sensors for detecting location constraint); id. at col. 24 ll. 26 – 62 (permitting access based on detected constraints).  
Ricci and Hsu-Hoffman are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for recommending and allowing access to use vehicle applications, as taught in Ricci with where the access is permitted based on analyzing driving tasks and conditions, as taught in Hsu-Hoffman.  Hsu-Hoffman teaches that access may be restricted based on driving standards.  Id. at col. 2 ll. 2 – 8; id. at col. 24 ll. 26 - 62.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for recommending and allowing access to use vehicle applications, as taught in Ricci with where the access is permitted based on analyzing driving tasks and conditions, as taught in Hsu-Hoffman, for the purpose of increasing the safety of the vehicle application usage.}
However, Ricci and Hsu-Hoffman do not explicitly teach the limitations:
[suggestions for at least one software package to be downloaded] based on (i) present physical or functional vehicle configurations based on the upcoming route to be traveled or (ii) future physical or functional vehicle configurations based on the upcoming route to be traveled {Terwilliger does teach this limitation.  Terwilliger teaches that the method for recommending vehicle applications for use based on driving conditions, as taught in Ricci and Hsu-Hoffman includes suggesting software packages, such as firmware, for a vehicle to use based on the current vehicle operating configuration and the immediately upcoming route to be traveled as well as based on how the vehicle will be operating in the future on an upcoming route to be traveled.  Terwilliger at ¶¶ 0037 & 0038 (current vehicle & upcoming route); id. at ¶¶ 0039 & 0040 (future vehicle & upcoming route).  Factors such as the conditions encountered along the Id. at ¶¶ 0011 & 0036
Ricci, Hsu-Hoffman, and Terwilliger are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of vehicle software, and both are trying to solve the problem of how to provide vehicle applications.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for recommending vehicle applications for use based on driving conditions, as taught in Ricci and Hsu-Hoffman with recommending software based on vehicle condition and route, as taught in Terwilliger.  Hsu-Hoffman teaches that access may be restricted based on driving.  Id. at col. 2 ll. 2 – 8; id. at col. 24 ll. 26 - 62.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for recommending vehicle applications for use based on driving conditions, as taught in Ricci and Hsu-Hoffman with recommending software based on vehicle condition and route, as taught in Terwilliger, for the purpose of improving the operation of the vehicle.}

Claims 2, 11, and 17
With respect to claims 2, 11, and 17, Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
wherein the operation of the transportation vehicle relates to: a guidance of the transportation vehicle; and/or a use of a navigation system; and/or a communication function; and/or an entertainment functions and/or a multi-media function.  {An in-dash Ricci at Abstract; id. at ¶ 0037; id. at ¶¶ 0009 – 0011; id. at ¶ 0134.  The recommendations are based on a variety of factors including vehicle driving operation data gathered based on user behavior when driving such as use of the entertainment, communications, navigation features as well as acceleration, braking, direction, location, and temperature.  Id. at ¶ 0020, 0134, 0135.  Recommendations and use of the applications may be contingent upon restrictions such as journey locations, jurisdiction, speed, occupant profiles and warnings may be presented to users when restrictions are not adhered to.  Id. at ¶¶ 0146 – 0154.}

Claims 4, 13, and 19
With respect to claims 4, 13, and 19 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
wherein the at least one software package comprises applications for: a driver assistance system and/or a navigation system; and/or a communication function; and/or an entertainment function: and/or a multi-media function.   {An in-dash vehicle application store recommends applications to a user for download into the vehicle including entertainment, navigation, and maintenance applications that the user may select and have installed.  Ricci at Abstract; id. at ¶ 0037; id. at ¶¶ 0009 – 0011; id. at ¶ 0134.  The recommendations are based on a variety of factors including vehicle driving operation data gathered based on user behavior when driving such as use of the entertainment, communications, navigation features as well as acceleration, braking, direction, location, and temperature.  Id. at ¶ 0020, 0134, 0135.  Recommendations and use of the applications may be contingent upon restrictions such as Id. at ¶¶ 0146 – 0154.}

Claims 5, 14, and 20
With respect to claims 5, 14, and 20 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
requesting acceptance by a user of predefined conditions for use of the at least one software package; and executing a download and/or enabling an execution of the at least one software package in response to an acceptance by the user.  {Recommendations and use of the applications may be contingent upon restrictions such as journey locations, jurisdiction, speed, occupant profiles and warnings may be presented to users when restrictions are not adhered to.  Ricci at ¶¶ 0146 – 0154.}

Claims 6, 15, and 21
With respect to claims 6, 15, and 21 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
automatically installing a package of functions not configured by the user; and outputting about conditions for use of the package of functions and/or measures for long-term use of the function package.  {Software packages, such as firmware, may be installed based on the immediately upcoming route to be traveled and then changed when a different portion of the route is encountered.  Terwilliger at ¶¶ 0037 & 0038 (current vehicle & upcoming route); id. at ¶¶ 0039 & 0040 (future vehicle & upcoming route).  Factors such as the conditions Id. at ¶¶ 0011 & 0036.}

Claims 7, 16, and 22
With respect to claims 7, 16, and 22 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
wherein the constraints of the driving task further comprise: weather conditions; and/orDMS 14581353.1Preliminary AmendmentAtty. Docket: 52461-292766 New U.S. National Phase Application based on InternationalPage 6 of 11Appln. No. PCT/EP2017/080128 filed 22 November 2017lighting conditions; and/or journey durations.  {An in-dash vehicle application store recommends applications based on a variety of factors including vehicle driving operation data gathered based on user behavior when driving such as use of the entertainment, communications, navigation features as well as acceleration, braking, direction, location, and temperature.  Ricci at ¶ 0020, 0134, 0135.  Recommendations and use of the applications may be contingent upon restrictions such as journey locations, jurisdiction, speed, occupant profiles and warnings may be presented to users when restrictions are not adhered to.  Id. at ¶¶ 0146 – 0154.}

Claim 23
With respect to claim 23 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
wherein the suggestions for at least one software package to be downloaded are further based on a length from start to finish of an upcoming route to be traveled.  {Software packages, such as firmware, for a vehicle to use are suggested based on the route to be travelled and the conditions encountered along the length of the planned route.  Terwilliger at ¶¶ 0037 & 0038 (current vehicle & upcoming route); id. at ¶¶ 0039 & 0040 (future vehicle & Id. at ¶¶ 0011 & 0036.}

Claim 24
With respect to claim 24 Ricci, Hsu-Hoffman, and Terwilliger teach the invention as claimed, including: 
generating profile data based on the repeated control operations of the user indicative of (i) a plurality of lengths of routes on which the user has historically and repeatedly operated the transportation vehicle, (ii) first software packages that the user has historically and repeatedly downloaded based on a length of route of the plurality of lengths of routes that is greater than an average length of route of the plurality of lengths of routes, and (iii) second software packages that the user has historically and repeatedly downloaded based on a length of route of the plurality of lengths of routes that is equal to or less than the average length of route of the plurality of lengths of routes, wherein the suggestions for at least one software package to be downloaded are further based on the profile data.  {A user profile is created of driver operational patterns and download history to make application suggestions based in part on the collected profile data.  Ricci at ¶ 0136.  Download history may be based on lengths of routes such as number of miles driving on the current and previous trips.  Id. at ¶ 0161.  EN:  Basing suggestions on routes larger than and on routes smaller than the average is equivalent to basing profile data on the full set of routes.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										January 11, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199